Citation Nr: 0737012	
Decision Date: 11/26/07    Archive Date: 12/06/07

DOCKET NO.  06-02 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1969.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a May 2005 
rating decision of the VA Regional Office (RO) in Chicago, 
Illinois that denied service connection for a back disorder, 
hearing loss and tinnitus.  

The veteran was afforded a personal hearing in August 2007 
before the undersigned Veteran's Law Judge sitting at 
Chicago, Illinois.  The transcript is of record.  During the 
hearing, the issue of service connection for post-traumatic 
stress disorder was raised.  This matter is referred to the 
RO for appropriate consideration.

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The veteran asserts that he now has low back disability, 
hearing loss and tinnitus that are of service onset for which 
service connection should be granted.  He contends that his 
claims were denied without benefit of a VA examination.

Following review of the record, the Board is of the opinion 
that the current record is not sufficiently developed to 
definitively conclude that the claimed back and hearing 
impairment disorders are not related to service.  Therefore, 
additional development and VA examinations, to include 
medical opinions, are warranted.

The veteran's service medical records reflect that he fell in 
February 1966 and injured the right hip region.  He presented 
testimony in August 2007 to the effect that he also injured 
his low back in that fall after slipping and falling on a wet 
floor during basic training.  He related that had continuing 
symptomatology, but did not want to complain and did not seek 
further treatment.  His wife attested to seeing him walk 
awkwardly when she visited him after his graduation ceremony 
after basic training.  The appellant stated that his symptoms 
culminated in surgery in 1974.  He said that on an employment 
physical examination in 1969 for Kelly's Springfield Tire 
Company, he was told he could not work the tire line on 
account of hearing loss and a back problem.  The veteran 
testified that he worked at Great Lakes Naval Hospital from 
1983 to 2006 where he also obtained treatment for the claimed 
disabilities. 

The claims folder contains clinical records dated between 
1983 and September 2000 from the Naval Hospital at Great 
Lakes, Illinois.  The record thus indicates that further 
relevant evidence in support of the veteran's claims may 
exist or could be obtained from a military treating facility. 
See Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. 
Brown, 8 Vet. App. 69 (1995); Bell v. Derwinski, 2 Vet. App. 
611 (1992).  Therefore, clinical records dating from October 
2000 should be retrieved from Great Lakes Naval Hospital and 
associated with the claims folder.  The veteran should also 
be requested to provide authorization for release of any 
other outstanding private medical records in support of his 
claim, to include the various employers who provided physical 
examinations for work purposes.

The Board also notes that the veteran has never had a VA 
examination for compensation and pension purposes.  The 
fulfillment of the VA's statutory duty to assist the veteran 
includes providing VA examination when warranted, and 
conducting a thorough and contemporaneous medical 
examination, including a medical opinion which takes into 
account the records of prior medical treatment, so that the 
disability evaluation will be a fully informed one. See Hyder 
v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).



Accordingly, the case is REMANDED for the following actions:

1.  Clinical records dating from 
October 2000 should be requested 
from Great Lakes Naval Hospital and 
associated with the claims folder.

2.  The veteran should be contacted 
and requested to identify all 
healthcare providers, VA, military, 
and non-VA, inpatient and 
outpatient, who have evaluated him 
for back and hearing impairment 
disorders since discharge from 
active duty, to include his 
previous employers.  He should be 
requested to complete and return 
the appropriate release forms so 
that VA can obtain any identified 
evidence, if not already of record.

3.  Following a reasonable period 
of time for the receipt of the 
information requested above, the 
appellant should be scheduled for a 
special VA orthopedic examination 
relative to the back.  All 
indicated tests and studies should 
be performed, and all clinical 
findings should be reported in 
detail and correlated to a specific 
diagnosis.  The claims file and a 
copy of this remand should be made 
available to the physician 
designated to examine the 
appellant.  The examiner should 
indicate whether or not the claims 
folder was reviewed.  A 
comprehensive clinical history 
should be obtained.

Based on a thorough review of the 
evidence of record and the physical 
examination findings, the examiner 
should provide an opinion, with 
complete rationale, as to whether 
it is at least as likely as not 
that the veteran now has back 
disability that is related to 
injury in service, or whether it is 
most likely of post service onset.  
The opinion should be set forth in 
detail.

3.  The veteran should be afforded 
a VA audiology examination to 
determine whether he now has 
hearing loss and tinnitus related 
to service.  All indicated tests 
and studies should be performed and 
all findings should be reported in 
detail.  The claims folder and a 
copy of this remand should be made 
available to the examiner for 
review in conjunction with the 
examination.  The examination 
report should include a discussion 
of the veteran's documented medical 
history and assertions as to noise 
exposure during service.  The 
examiner should acknowledge review 
of the record in the examination 
report.  If hearing loss and 
tinnitus are found, the examiner 
should provide an opinion as to 
whether it is at least as likely as 
not due to noise exposure in 
service, or is more likely of post 
service onset.  Rationale for the 
opinion requested should be 
provided.

4.  The RO should ensure that the 
medical reports requested above 
comply with this remand, especially 
with respect to the instructions to 
provide medical opinions.  If a 
report is insufficient, or if any 
requested action is not undertaken 
or is deficient, it should be 
returned to the examiner for 
corrective action. See Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  After taking any further 
development deemed appropriate, the 
RO should re-adjudicate the issues 
on appeal.  If the benefits are not 
granted, the appellant and his 
representative should be provided a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the case is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


